FILED
                            NOT FOR PUBLICATION                                 MAY 06 2011

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BLANCA D. COLLINS,                                No. 09-56652

              Plaintiff - Appellant,              D.C. No. 5:07-cv-01572-SGL-SS

  v.
                                                  MEMORANDUM*
JOHN E. POTTER, Postmaster General
and DOUG BINGHAM, Postal Inspector,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                              Submitted May 3, 2011**
                                Pasadena, California

Before: PREGERSON, FISHER, and BERZON, Circuit Judges.

       Blanca Collins brought this action in federal district court alleging that her

termination from the United States Postal Service was discriminatory and

retaliatory. The district court granted Defendant’s motion for summary judgment

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on all claims. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Viewing the facts in the light most favorable to Collins, EEOC v. Luce,

Forward, Hamilton & Scripps, 345 F.3d 742, 746 (9th Cir. 2003), Collins has not

established a prima facie case of race, gender, or national origin discrimination.

Collins failed to show that she was treated less favorably than other similarly

situated employees who were outside of Collins’s protected class. See Leong v.

Potter, 347 F.3d 1117, 1124 (9th Cir. 2003). The employee with whom Collins

compares herself is not “similarly situated [to Collins] in all material respects,”

Moran v. Selig, 447 F.3d 748, 755 (9th Cir. 2006), because the employee was not

subject to a Last Chance Employment Agreement, nor does the record suggest that

she was ever dishonest or insubordinate to a supervisor. Additionally, Collins has

not argued and has offered no evidence to support her claim of age discrimination.

See Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008).

      The district court correctly held that Collins has not established a prima facie

case of disability discrimination. Collins has failed to show that she was

terminated because of her disability.1 See Lucero v. Hart, 915 F.2d 1367, 1371

(9th Cir. 1990). Collins does not allege that her supervisors became hostile to her

      1
        We assume without deciding that Collins had a qualifying disability as
defined by the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 791 et seq.,
and the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.

                                           2
upon learning of her disability, nor does she provide evidence that the tasks given

to her were unrealistically difficult. See Reynolds v. Brock, 815 F.2d 571, 574 (9th

Cir. 1987).

      Moreover, Collins has not established a prima facie case of retaliation.

Collins has failed to show a causal link between her 2003 informal Equal

Employment Opportunity Commission complaint and Defendant’s decision to

terminate her eighteen months later. See Vasquez v. Cnty. of Los Angeles, 349 F.3d
634, 651 (9th Cir. 2004).

      Because Collins has not established a prima facie case of discrimination or

retaliation, her claims fail as a matter of law. However, even if Collins had been

able to establish a prima facie case for any of her claims, they still must fail

because Collins has not proved that Defendant’s legitimate and non-discriminatory

reasons for terminating her are pretextual. See Coghlan v. Am. Seafoods Co., 413
F.3d 1090, 1095 (9th Cir. 2005). Therefore, the district court correctly granted

Defendant’s motion for summary judgment on all claims.

              AFFIRMED.




                                           3